Filed 7/16/03 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2003 ND 107







State of North Dakota, 		Plaintiff and Appellee



v.



Delane Jane Heupel, 		Defendant and Appellant







No. 20020328







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.



AFFIRMED.



Per Curiam.



Rick Maixner, Assistant State’s Attorney, 210 2nd Avenue NW, Mandan, ND 58554, for plaintiff and appellee.



Thomas M. Tuntland, P.O. Box 1315, Mandan, ND 58554-7315, for defendant and appellant.

State v. Heupel

No. 20020328



Per Curiam
.

[¶1]	
Delane Heupel appealed from the judgments of conviction entered upon jury verdicts finding her guilty of Theft by Deception under N.D.C.C. § 12.1-23-02(2) and Tampering with Physical Evidence under N.D.C.C. § 12.1-09-03.  
Prior to submission of the case to the jury, Heupel moved for a judgment of acquittal under N.D.R.Crim.P. 29.  The trial court denied the motion and submitted the case to the jury.

[¶2]	On appeal, Heupel argues there is insufficient evidence to sustain her convictions.  “In reviewing the sufficiency of the evidence to convict, we look only to the evidence most favorable to the verdict and the reasonable inferences therefrom to see if there is substantial evidence to warrant a conviction.”  
State v. Kunkel
, 548 N.W.2d 773, 773 (N.D. 1996).  Heupel also contends the district court’s failure to give the jury instructions on the definitions of “deprive” and “deception” was obvious error, although she failed to object to the instructions at trial.  
See
 
State v.  Hersch
, 445 N.W.2d 626, 631-33 (N.D. 1989) (discussing the terms “deprive” and  “deception”) (citing Comment of Theft Offenses: §§ 1731-1741, Working Papers of the National Commission on Reform of Federal Criminal Laws, Volume 2, pp. 922-

23 (1970)).  Heupel has failed to establish the alleged obvious error affected her substantial rights, was prejudicial, or affected the outcome of the proceeding.  
See, e.g.
, 
State v. Glass
, 2000 ND 212, ¶ 14, 620 N.W.2d 146.

[¶3]	After reviewing the record, we conclude this case contains no reversible errors 

of law and the verdicts are supported by substantial evidence.  We summarily affirm under N.D.R.App.P. 35.1(a)(3) and (7). 

[¶4]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring

Carol Ronning Kapsner